PER CURIAM.
Appellant, an inmate of the state correctional system, seeks review of a final order denying his motion requesting post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850. Appellant’s motion presented a number of issues, principally claiming ineffective assistance of trial counsel. The trial court denied relief. It said that “portions of the file demonstrating no entitlement to ... relief [were] appended to th[e] Order.” However, the only document attached to the order is a copy of a plea form. That document does not show conclusively that appellant is entitled to no relief on his ineffective assistance of counsel claims. Accordingly, we reverse, and remand for further proceedings as to those claims. Should the trial court again deny relief without a hearing, it shall attach to its order those portions of the record which show conclusively that appellant is entitled to no relief. The other issues presented by appellant’s motion should have been raised on direct appeal. Accordingly, we affirm the trial court’s order insofar as they are concerned.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
WEBSTER, MICKLE and LAWRENCE, JJ., concur.